COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 CHRISTOPHER AARON DILLARD,                                       No. 08-10-00055-CR
                                                  §
                          Appellant,                                  Appeal from
                                                  §
 v.                                                                143rd District Court
                                                  §
 THE STATE OF TEXAS,                                             of Ward County, Texas
                                                  §
                          Appellee.                            (TC # 07-02-04823-CRW)
                                                  §

                                   MEMORANDUM OPINION

          Christopher Aaron Dillard appeals from a judgment revoking community supervision. We

affirm.

          On April 20, 2007, Appellant entered a negotiated plea of guilty to possession of less than

one gram of cocaine. The trial court, in accordance with the plea bargain, assessed Appellant’s

punishment at imprisonment for two years in the state jail but suspended the sentence and placed

Appellant on community supervision for five years. The State filed a motion to revoke alleging

multiple violations of the terms and conditions of community supervision. Appellant entered a plea

of true to paragraphs two and three of the motion to revoke but he contested the remaining

allegations. The trial court entered a finding of true as to paragraphs two, three, and six, revoked

Appellant’s community supervision, and imposed the original sentence of imprisonment in the state

jail for two years.

          Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. Appellant has not filed a brief.

       We have carefully reviewed the record and the brief of counsel, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.



March 23, 2011
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)